DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/25/2022 and 9/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "interlocking shapes" referenced in claims 1 and 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In paragraph 0017, "3-dimentio.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  "3-dimentional" in lines 2-3 should be changed to "3-.  Appropriate correction is required.
Claim  10 is objected to because of the following informalities:  
the comma appearing in "a build platform, having a" in line 2 should be removed to read "a build platform having a"
“the sections” in line 10 should be changed to “the one or more of the plurality of sections” for consistency.
 Appropriate correction is required
Claim Interpretation
Examiner wishes to point out claims 1-9 are directed towards an apparatus and will be examined as such under the following conditions.  The process/manner of using the apparatus and/or the material worked upon are viewed as recitation(s) of intended use and are given patentable weight only to the extent that the structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details).  For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05(g)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein " in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The plurality of individually articulating sections is not referenced until lines 9-10; hence, an antecedent basis has not been established.  Examiner recommends rearranging lines 7-8 (e.g. wherein the plurality of individually articulating sections is each composed of…shapes) to follow lines 9-10 (e.g. wherein the build platform is composed of a plurality of individually articulating sections).  Examiner has interpreted the claim to read as with the recommendation above.
Claims 1 and 6 recite the limitation “interlocking…shapes” in lines 8 and 2, respectively.  It is unclear what is meant by the term interlocking with respect to the shapes of the individually articulating sections.  Does interlocking mean each the sections lock to each other?     Paragraph 0051 recites “any interlocking shape is appropriate for use in the sections 100F”.  Likewise, the drawings merely show the sections 100F collectively forming the build platform 100.  Hence, neither the specification nor the drawings provide any guidance or definition as to how interlocking is to be interpreted.  For examination purposes, interlocking, with respect to the individually articulating sections, is interpreted to mean said sections collectively from the build platform, as illustrated in Figures.
Claims 2-9 are rejected for dependence on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Provencher (US 2018/0370133 A1; having priority date of 11/16/2015).
Regarding claim 1, Provencher discloses a print area (Figures 1-3) of a 3-dimensional printer (paragraphs 0052-0054), the print area comprising: 
a build plane (print surface 110); 
a build platform having a top surface (printing surface 700 in Figures 19-21); and 
a plurality of actuating mechanisms (cams 750; paragraphs 0092-0096, cams can operate to pull each of the segments down), 
wherein the top surface is even with the build plane (as shown in Figure 21A),
wherein the build platform is composed of a plurality of individually articulating sections (segments 710; paragraphs 0091-0092, thin slices or segments can be provided to the printing surface), and
wherein the plurality of individually articulating sections is each composed of one of adjacent, interlocking, or concentric shapes (as shown in Figures 19, 21, segments are adjacent shapes to each other).
The recitation “for accepting and subsequently ejecting an object printed” has not been given patentably weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Nonetheless, Provencher discloses the print area serves to both accept and eject a printing object (Figures 22A-22B; paragraphs 0097-0099).
Regarding claim 2, Provencher further discloses a number of actuating mechanisms of the plurality of actuating mechanisms corresponds to a number of sections of the plurality of individually articulating sections, and wherein each of the plurality of actuating mechanisms is associated with a corresponding section from the plurality of individually articulating sections (as shown in Figures 19, 21, each of the cams 750 is associated with a segment 710).
Claims 3 and 4 recite intended use of the plurality of individually articulating sections; specifically, each section “is individually actuated” and each section “is actuated with synchronization…”.  Hence, the claims are rejected for the same reason as claim 1 from which each depends.  In the instant case, Provencher discloses all the structural limitations of claims 1, 3 and 4.
Regarding claim 8, Provencher further teaches the plurality of individually articulating sections is configured such that it forms a substantially flat surface during printing of an object (as shown in Figures 19, 21, segments 710 form flat printing surface 700).
Regarding claim 9, The print area of claim 1, wherein the plurality of actuating mechanisms actuates the plurality of individually articulating sections along a vertical axis of the build plane (as shown in Figures 21A-21C; paragraph 0092-0096).  Claim 9 additionally recites the limitation, “when an object is finished printing on the build surface...” is intended use of the apparatus, and is given little patentable weight.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, Provencher discloses all the structural limitations of claim 9.  Nonetheless, Provencher discloses deforming of the deformable build platform is sufficient to break any bonds between the object and the top surface of the build plane (paragraph 0092, thus separating a designated segment from the printed object…until all segments have been separated).
Regarding claim 10, Provencher discloses a method of ejecting an object from a print area, the print area comprising a build plane (print surface 110 in Figures 1-3), a build platform having a top surface (printing surface 700 in Figures 19-21), a bottom surface (e.g. below printing surface 700), a perimeter (as shown in the Figures), and a plurality of sections extending therebetween (segments 710), and a plurality of actuating mechanisms located below the bottom surface (cams 750), the method comprising the steps of: 
providing, by the 3-dimensional printer, a printed object (object 20) adhered to the top surface of the build platform (paragraph 0090, the printed objected being adhered to the surface by virtue of the additive material printing process); 
disjoining the object from the top surface by selectively actuating, one or more of the plurality of sections beneath the object (Figures 21A-21C; paragraphs 0091, a singular segment can be separated from the printed object in increments…individually or independently...in a sequential or alternating fashion); and 
allowing, the sections from the previous step to their original position (paragraph 0095, this will effectively free the objection as all segments return to a ready or neutral position).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Provencher, in view of Nguyen (US 10,751,951 B1, having priority of 11/11/2013).
Regarding claim 5, Provencher discloses all the elements of claim 1 as discussed above but does not disclose the plurality of individually articulating sections is composed of adjacent shapes configured to form a grid.  However, as discussed in Provencher, individually articulating sections (710 in Figures 19-21) reduces the forced required to separate the object by enabling localize (e.g. focused) separating on the object (paragraph 0093).  It would have been obvious for one skill in the art to arrange the segments in the form a grid for further reduction in required force and further localized separation of an object.  Furthermore, merely changing the shape or pattern in Provencher (parallel sections) to other common shapes or patterns is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed platform is significant.  See MPEP § 21.44.04(IV)(B).
For example, Nguyen discloses a print area a 3-dimensional printer (Figure 6; col. 6, lines 10-20), comprising: a build platform (platform 650) and a plurality of actuating mechanisms (e.g. 652).  The build platform is composed of adjacent articulating sections (sections above each portion of platform 652) arranged in the form of a grid (col. 6, lines 4-9, can include a tile configuration, with each tile is independently controlled.).  Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply the familiar pattern to the build platform with a reasonable expectation of success.
Regarding claim 6, Provencher, as modified by Nguyen, further discloses the plurality of individually articulating sections is composed of interlocking shapes configured to form a grid (Figures 19, 21 of Provencher, segments interlock to form build pattern; col. 6, lines 4-9 of Nguyen, tile configuration interlock with each other to form build platform).

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Provencher, in view of Dietrich (US 2010/0090374 A1).
Regarding claim 7, Provencher teaches all the elements of claim 1 as discussed above but does not disclose the plurality of individually articulating sections is composed of concentric circles configured to form a disk.  However, similar to above, changing the shape of the build platform of Provencher to other common shapes or patterns (e.g. a circular top surface) is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed platform is significant.  See MPEP § 21.44.04(IV)(B).
With respect to the sections being concentric or internal to each other, Dietrich discloses a deformable platform (414 in Figure 4) for a 3-dimensional printing apparatus (400).  The deformable platform is comprised of movable stages formed within each other (paragraph 0044) and corresponding actuators (paragraph 0047). Dietrich further discloses the shapes of the movable stages within movable stages may have different shapes (paragraph 0045).  Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply the familiar pattern to the build platform with a reasonable expectation of success as this is combining prior art elements according to known methods to yield predictable results.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Provencher, in view of Robles Flores (US 2016/0288416 A1, having priority of 4/02/2015).
Regarding claim 11, Provencher teaches all the elements of claim 10 as discussed above but does not disclose a step of actuating, in a synchronized manner, the plurality of sections such that the object is ejected from the perimeter of the build platform.
Robles Flores discloses a method for releasing an object (330) from a print area of a 3-dimensionanl printer (Figures 1-4).  The print area comprises: a build platform having a top surface (platen 104) and is composed of individually, adjacent articulating sections (plates 124, 128).  The method comprises: printing the object to the top surface of the build platform (208 in Figure 2; paragraph 0021, eject material onto the surface of the platen), disjoining the object from the top surface by selectively actuating the articulating sections (212 in Figure 2; paragraphs 0022-0024, operating at least one of the first and second plates to release the three-dimensional object from the platen).  Robles Flores further discloses actuating the sections to eject the object from the perimeter of the build platform (Figure 5C; paragraph 0025, the parts tumble off the second plate).  Both Provencher and Robles Flores releasing print objects from a print area using deformable build platforms composed of individually articulating sections.  One of ordinary skill in the art would have recognized that applying the known technique of ejecting a printed object from the print area using the individually articulating sections, as disclosed by Robles Flores, would have yielded predictable and improved results in the method of Provencher.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Skubic (US 2010/0100222 A1) discloses a deformable build platform for 3D printing having a continuous top surface and multiple actuating mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIRAK NGUON/Examiner, Art Unit 1741                                                                                                                                                                                                        10/29/2022